Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magaki et al.(US 2014/0088839 A1) hereinafter Magaki.
Regarding Claim 1 Magaki teaches (Fig 1-4) a shovel comprising: a traveling body (1) ; a turning body (3) turnably mounted on the traveling body (1); an attachment (6)attached to the turning body (3) a hydraulic actuator (7) configured to drive the attachment (6); and a controller (30, 300); wherein the controller (30, 300) is configured to control the hydraulic actuator (7) (via control of pump see par.0075) to minimize a change in orientation/ stability (return action/ see par.0066) of the traveling body (1) or of the turning body (par.0048, 0066), in response to a change in moment caused by an aerial movement of the attachment (Fig 1-4, Par.0048, 0066).
Regarding Claim 2 Magaki teaches (Fig 3b) a control valve (150) configured to control a movement of the hydraulic actuator (7) in accordance with an operation by an operator (via operator input (16a)), wherein the controller (30, 300) controls the hydraulic pressure of the hydraulic actuator (7) by discharging hydraulic oil from an oil passage between the control valve (150) and the hydraulic actuator (7) into a tank (Fig 3).
Regarding Claim 3 Magaki teaches (Fig 3b) a holding valve (154) disposed in an oil passage between the control valve (150) and the hydraulic actuator (7) to hold hydraulic oil of 
Regarding Claim 4 Magaki teaches (Fig 3b) further comprising a hydraulic pump (12L, 12R) configured to be driven by a predetermined power source (11) to supply hydraulic oil to the hydraulic actuator (7), wherein the controller (30, 300) controls the hydraulic pressure of the hydraulic actuator (7) by controlling the hydraulic pump (12L, R) or the power source (11) (see Fig 3 and par.0075).
Claims 1-3, 6-7, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunamura  et al.(US 5048296) hereinafter Sunamura.
Regarding Claim 1 Sunamura teaches (Fig 6 and 19) a shovel comprising: a traveling body (1) ; a turning body (7) turnably mounted on the traveling body (1); an attachment (9) attached to the turning body (7); a hydraulic actuator (10) configured to drive the attachment (9); and a controller (63); wherein the controller (63) is configured to control the hydraulic actuator (10) (see Fig 6) to minimize a change in orientation/ stability (minimize oscillation see abstract) of the turning body (7) (Abstract), in response to a change in moment caused by an aerial movement of the attachment (Fig 6 and 19, Col.1, lns.11-25).
Regarding Claim 2 Sunamura teaches (Fig 6 and 19) a control valve (16) configured to control a movement of the hydraulic actuator (10) in accordance with an operation by an operator (via operator input (16a)), wherein the controller (63) controls the hydraulic pressure of the hydraulic actuator (10) by discharging hydraulic oil from an oil passage between the control valve (16) and the hydraulic actuator (10) into a tank (14) (Fig 6).
Regarding Claim 3 Sunamura teaches (Fig 6 and 19) a holding valve (53) disposed in an oil passage between the control valve (16) and the hydraulic actuator (10) to hold hydraulic oil of the hydraulic actuator (10), wherein the controller (63) controls the hydraulic pressure of the hydraulic actuator (10) by discharging hydraulic oil from an oil passage between the hydraulic actuator (7) and the holding valve (53) into the tank (via line 15a and valve 16) (Fig 6) .
Regarding Claim 6 Sunamura  teaches (Fig 6 and 19) further comprising, a first oil passage (54) that connects a rod- side oil chamber (10a) to a bottom-side oil chamber (10b) of a hydraulic cylinder (10), the hydraulic cylinder (10) serving as the hydraulic actuator (Fig 6), and a regeneration valve (53) disposed in the first oil passage (54), wherein the controller (63) controls the regeneration valve (53), based on whether a predetermined condition on stability of a body of the shovel is satisfied (see fig 5 and col. 9, lns.5-14).
Regarding Claim 7 Sunamura teaches (Fig 6 and 19) further comprising: a flow rate control valve (16) configured to control a flow rate of hydraulic oil that flows into and out of the hydraulic cylinder (10); a second oil passage (15a) that connects the rod-side oil chamber (10a) of the hydraulic cylinder (10) to the flow rate control valve (16); and a third oil passage (15b) that connects the bottom-side oil chamber (10b) of the hydraulic cylinder (10) to the flow rate control valve (16), wherein the first oil passage (54) connects the second oil passage (15a) to the third oil passage (15b) (see Fig 6).
Regarding Claim 10 Sunamura teaches (Fig 5 and 19) wherein the controller (63) is further configured to determine whether a predetermined unintended movement occurs (Abstract, col.2, lns.19-52), and correct the movement of the attachment (9) when determining that the predetermined unintended movement has occurred (col.11 lns.1-5).
Regarding Claim 11 Sunamura teaches (Fig 6 and 19) wherein the unintended movement includes a vibration (oscillation see abstract) movement in which the traveling body (1) and the turning body (7) are vibrated due to the movement of the attachment (9), the unintended movement being determined to have occurred when the traveling body (1) is not depending on the pressure of the bottom side of cylinder (10) (displacement of the boom) (see step 1 of Fig 5) (see col. 2 lns.41-51). 
Regarding Claim 12 Sunamura teaches (Fig 6 and 19) wherein the controller (63) corrects the movement of the attachment (9), when determining that the unintended movement has occurred in a situation in which the traveling body (1) is not operated and the attachment (6)is being operated based on pressure readings of the bottom chamber of cylinder (10) (see step 1 of fig 5  and col.2, lns. 41-51) .
Regarding Claim 13 Sunamura teaches (Fig 6 and 19) further comprising a sensor (61-62) configured to detect a movement of the shovel, wherein the sensor (61-62) includes a first sensor (61-62) attached to a boom (7) of the attachment (9)and configured to detect a movement of the boom (7), and the controller (62) determines whether the unintended movement occurs based on a change in an output of the first sensor (holding pressure Po is calculated based on signals from sensors 61-62 and the controller forces the sensed pressure P to reach the holding pressure Po to suppress vibration after finding out the sensed pressure P> holding Po  in step 5 of Fig 8 see also col. 10, lns.20-35).
Regarding Claim 15 Sunamura teaches (Fig 6 and 19) wherein the controller (63) controls the regeneration valve (53) independently of an operation (boom up or boom down operation) related to the hydraulic cylinder and only on ressure readings of the bottom oil chamber of he cylinder 10 (see Fig 8).
Allowable Subject Matter
Claims 5, 8-9 and 14 are objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. 
Conclusion
	Prior art made of record not relied up on are pertinent to applicant’s disclosure. Okamura et al. (US 2005/0177292 A1) teaches a control arrangement for a construction machine having a vibration suppressing unit. Wang et al. (US 10, 344,783), Yoshino (US 2007/0130933 A1) and  moon (US 7,278,262 B2) all teach anti-vibration control system for hydraulic machines. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.